Title: To Thomas Jefferson from Pseudonym: "H. Churchill", 11 March 1808
From: Pseudonym: “H. Churchill”
To: Jefferson, Thomas


                  
                     Sir! 
                     Philadela. March 11th 1808—
                  
                  From circumstances which it is out of my power to controul I am prevented from making a different communication from the present; neither would any other consideration but a sense of Public duty and interests have induced me to intrude upon your Excellency, and which I trust will be thought a sufficient apology. As I am forced to make the present anonymous it is useless to make declarations or professions of any sort, but shall content myself with your Excellency holding this as a Memorandum of the Fidelity and Patriotism of a native Citizen of this place when the course of events shall unfold the truth of his assertions.
                  Having premised thus much, I shall now state that I have information from a quarter that puts doubt out of the question of a Conspiracy existing in the United States for the dismemberment of the Union at the head of which is A. Burr under the express patronage of the Govert. of Great Britain—that the said AB is now in Boston—that Funds to a large Amot. subject to his orders are now actually lodged in New York (City)—that a Cyphered Letter was written by Coll. Burr, but to whom addressed I cannot say, some time since in which this expression was used Viz. “Erskine must remain behind at all Accounts,” and which was the only part known to the person who copied it, and further I have some reasons for believing that A Burr was in Norfolk at the time that Mr. Rose was on board the Statira and had communications with him.
                  I can scarcely suppose you are unacquainted with the movements above stated, but it may at least corrobborate any other information you may possess, particularly if you were satisfied of the correctness of the present communication—and I most sincerely deplore the delicacy of my situation which prevents me from disclosing the source of my information—and I pray you to believe that nothing but the most imposing necessity would command silence on my part when the most essential interests of my native Country may be at stake.
                  If it was possible for any mode to be devised by which I could make complete disclosures confidentially and to prevent my being Publicly known or appearing in a Court of Justice as a Witness or Evidence in the event of a Prosecution, I should do it most cheerfully; but this I fear cannot be done and it is impossible let the consequences be what they may, for me to consent to pursue a different course.
                  Notwithstanding these circumstances I shall make the best use of the advantages I possess in ascertaining any other particulars and take the liberty of communicating them in this way, and you will be enabled to judge of the credit to be attached to the same by other information you may probably possess—
                  If your Excellency should think proper to notice the writer hereof, I may be addressed under the fictitious name of H. Churchill Esqr. Front Street Philaa.
               